Title: To Thomas Jefferson from Mary Barclay, 9 May 1793
From: Barclay, Mary
To: Jefferson, Thomas



Sir
The Retreat 9 May 1793

You have heard of the irreparable loss I and my family have Sustained. Your friendship to me formerly emboldens me to trouble you at this time. In a letter I lately received from Coln. Humphreys he advises me to make application to you, that the person who should be authorised to take possession of the public property that was in Mr. Barclays charge, may be directed to deliver his private effects to the order of the person or persons empowerd to receive them. John Barclay Esqr. of Philadelphia is the person to whom I would wish Mr. Barclays private effects to be sent, and your giving directions that they may be delivered to his order will add to the obligations, confer’d on me by your attentions to myself and family in France, and with them will be ever gratefully acknowledged by Sir your most obedt humble Servant

Mary Barclay

